OPPENHEIMER ROCHESTER MASSACHUSETTS MUNICIPAL FUND SPECIAL SHAREHOLDER MEETINGS (Unaudited) On June 21, 2013, a first shareholder meeting of Oppenheimer Rochester Massachusetts Municipal Fund (the “Fund”) was held at which the twelve Trustees identified below were elected to the Fund (Proposal No. 1) as described in the Fund’s proxy statement dated April 12, 2013 (the “Proxy Statement”).The following is a report of the votes cast: Nominee/ProposalFor Withheld Trustees Brian F. Wruble6,781,268163,858 David K. Downes6,765,929179,197 Matthew P. Fink6,774,006171,120 Edmund Giambastiani, Jr.6,765,929179,197 Phillip A. Griffiths6,765,929179,197 Mary F. Miller 6,801,801143,324 Joel W. Motley 6,781,268163,858 Joanne Pace 6,786,462158,664 Mary Ann Tynan6,801,801143,324 Joseph M. Wikler6,774,006171,120 Peter I. Wold 6,781,268163,858 William F. Glavin, Jr.6,781,268163,858 On August 2, 2013, following an adjournment from a second shareholder meeting held on June 21, 2013, a meeting of the Fund was held at which the sub-proposals below (Proposal No. 2 (including all of its sub-proposals)) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) were approved as described in the Fund’s Proxy Statement.The following is a report of the votes cast: 2a:Proposal to revise the fundamental policy relating to borrowing ForAgainstAbstain 2,961,371264,485808,070 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstain 2,985,430242,788805,708 2d:Proposal to revise the fundamental policy relating to lending ForAgainstAbstain 2,961,804259,175812,947 2e:Proposal to remove the additional fundamental policy relating to estate and commodities ForAgainstAbstain 3,009,107214,451810,369 2f:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstain 2,980,404243,678809,845 2g:Proposal to remove the additional fundamental policy relating to underwriting ForAgainstAbstain 2,957,562266,963809,401 2h:Proposal to revise the fundamental policy relating to tax-free securities ForAgainstAbstain 2,942,883283,058807,984 2r:Proposal to convert the Fund’s investment objective from fundamental to non-fundamental ForAgainstAbstain 2,776,198474,634783,092 2s:Proposal to approve a change in the Fund’s investment objective ForAgainstAbstain 2,945,258335,601753,069 Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. ForAgainstAbstain 2,909,034336,739788,155
